I114th CONGRESS2d SessionH. R. 6240IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Delaney (for himself, Mr. Gibson, Mr. Lowenthal, Mr. Curbelo of Florida, Mr. Deutch, Mr. Dold, and Mr. Peters) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo accelerate reductions in climate pollution in order to leave a better planet for future generations, and to create a bipartisan commission to develop economically viable policies to achieve science-based emissions reduction targets. 
1.Short titleThis Act may be cited as the Climate Solutions Commission Act of 2016. 2.Findings The Congress finds that— 
(1)there has been a marked increase in extreme weather events and the negative impacts of a changing climate are expected to worsen in every region of the United States; (2)if left unaddressed, the consequences of a changing climate have the potential to adversely impact the health of all Americans, harm the economy, and impose substantial costs on State and Federal budgets; 
(3)efforts to reduce climate risk should protect our Nation’s economy, security, infrastructure, agriculture, water supply, and public safety; and (4)there is bipartisan support for pursuing efforts to reduce greenhouse gas emissions through economically viable, broadly supported private and public policies and solutions.  
3.Establishment of CommissionEffective immediately upon the enactment of this Act, there shall be established a bipartisan commission to be known as the National Climate Solutions Commission (referred to in this Act as the Commission). 4.Purposes of CommissionThe Commission shall— 
(1)undertake a comprehensive review of economically viable public and private actions or policies to reduce greenhouse gas emissions in the United States; (2)make recommendations for reducing greenhouse gas emissions to the President, Congress, and the States; and 
(3)use as its goals for emissions reductions those estimated rates of reduction that reflect the latest scientific findings of what is needed to avoid serious human health and environmental consequences of a changing climate. 5.Membership of Commission (a)In generalThe Commission shall be composed of 10 members, appointed not later than 3 months after the date of enactment of this Act, as follows: 
(1)One member shall be appointed by the President, who shall serve as cochairman of the Commission. (2)One member shall be appointed by the leader of the Senate, in consultation with the leader of the House of Representatives, that are members of the opposite party of the President, who shall serve as cochairman of the Commission. 
(3)Two members shall be appointed by the Majority Leader of the Senate. (4)Two members shall be appointed by the Minority Leader of the Senate. 
(5)Two members shall be appointed by the Speaker of the House of Representatives. (6)Two members shall be appointed by the Minority Leader of the House of Representatives. 
(b)Initial meetingThe Commission shall meet not later than 6 months after the date of enactment of this Act. (c) RecommendationsThe Commission shall provide the recommendations described in section 4(2), based on the goals described in section 4(3), not later than 18 months after the date of enactment of this Act. 
(d)Eligible membersTo be considered for membership on the Commission, an individual must be a representative from— (1)academic, scientific, or other nongovernmental organizations with expertise in the economy, energy, climate, or public health; or 
(2)industry organizations, including small businesses, from relevant sectors such as— (A)energy supply and transmission, including fossil fuels and renewable energy; 
(B)energy exploration and production, including fossil fuels and renewable energy; (C)solid waste and wastewater; 
(D)transportation; (E)chemical manufacturing and user industries; 
(F)agriculture; (G)construction and development; and 
(H)forestry.  (e)Ineligible membersNo employee, owner, director, or other affiliated person of an entity which has contributed pursuant to section 6(b) may be appointed to the Commission. 
6.Funding for the activities of the Commission 
(a)LimitationNo additional amounts may be authorized to be appropriated to establish or otherwise pay for the activities or salaries of the Commission. (b)Private sector donationsThe Secretary of the Treasury may collect and disseminate to the Commission private sector funds donated for the purposes of this Act. 
(c)TransparencyThe amounts and sources of all funds donated pursuant to subsection (b) and all spending by the Commission shall be made publicly available on an Internet website. 7.Government Accountability Office study and report (a)Study requiredThe Comptroller General shall conduct a study of State, Federal, and private sector energy efficiency and renewable energy guaranteed loan programs, Green Banks, and other financial tools and institutions that are focused on— 
(1)reducing the level of greenhouse gas emissions, including through sequestration and recycling; or (2)encouraging the research, development, prototyping, and deployment of energy efficiency and renewable energy technologies. 
(b)Report requiredNot later than 180 days after the date on which the Comptroller General completes the study required by subsection (a), the Comptroller General shall submit to Congress a report containing— (1)the results of the study; and 
(2)an assessment of those financial tools, policies, and institutions most successful at contributing to the reduction of greenhouse gas emissions while protecting economic growth and employment. 